Citation Nr: 1025799	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for chronic hepatitis B, and if so, 
whether the claim should be granted.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board must 
determine on its own whether new and material evidence has been 
submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The veteran provided testimony at a March 2008 hearing before a 
Decision Review Officer of the RO and at a May 2008 hearing 
before the undersigned Veterans Law Judge at a VA facility in Las 
Vegas, Nevada.  Transcripts of the hearings are associated with 
the claims folder.

In this decision, the Board is granting service connection 
for hepatitis B.  At the hearing before the undersigned, 
the Veteran raised the issue of entitlement to service 
connection for cirrhosis as secondary to his hepatitis B.  
This issue has not been addressed by the RO.  Therefore, 
it is referred to the RO for appropriate action.
FINDINGS OF FACT

1.  Entitlement to service connection for hepatitis B was denied 
in an unappealed December 1987 rating decision.

2.  The evidence received since the December 1987 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when considered 
with the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim for service connection 
for hepatitis B.

3.  The Veteran's hepatitis B is etiologically related to his 
active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for hepatitis B.  38 U.S.C.A. §  5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  Hepatitis B was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his entitlement to service connection 
for hepatitis B.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

I.	 Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis B

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Analysis

In an unappealed rating decision dated in December 1987, the RO 
denied service connection for chronic hepatitis based on the 
absence of any evidence of the disorder in service.
 
The subsequently received evidence includes VA and private 
treatment records which document diagnoses of hepatitis B and 
cirrhosis of the liver.  Additionally, the Veteran provided 
testimony during hearings before a Decision Review Office (DRO) 
and Veterans Law Judge (VLJ).  Finally, an October 2007 VA 
outpatient record indicates that the veteran probably contracted 
hepatitis B while serving in Vietnam and in a letter dated in 
October 2007, the Veteran's private physician opined that it was 
likely that the Veteran contracted the hepatitis B virus in the 
early 1970's while stationed in Southeast Asia.  The evidence 
linking the Veteran's hepatitis B to service is not cumulative or 
redundant of the evidence previously of record.  It addition, it 
is sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that new 
and material evidence has been received to reopen the claim of 
entitlement to service connection for chronic hepatitis B.




II.	 Service connection for hepatitis B

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service treatment records are negative for evidence of hepatitis 
B.  The examination for separation from active service in June 
1973 disclosed no abnormality of the liver.

The report of a VA examination in September 1987 notes that the 
Veteran reported that he had been under treatment and observation 
for hepatitis B for the past five to six years.  He also stated 
that the hepatitis first showed up when he tried to give blood at 
the Red Cross a short time after his discharge from active 
service.  

The Veteran submitted numerous private treatment records 
reflecting treatment for hepatitis B and cirrhosis of the liver.  
An August 1988 pathology report indicates a diagnosis of 
microndular cirrhosis arising in chronic aggressive hepatitis.  

A March 1999 letter from R.A.K., M.D., notes that the Veteran 
reported a history of unprotected sexual contact while stationed 
in Thailand in 1971, and that in 1972 or 1973, he was told he had 
hepatitis.  The physician noted that the Veteran was first 
treated in 1980 with experimental ribavirin for his hepatitis, 
and did well for about a year until he had another flare-up.  

As noted above, an October 2007 VA outpatient record indicates 
that the veteran probably contracted hepatitis B while serving in 
Vietnam.

In an October 2007 letter from the Veteran's private physician, 
M.J.T., M.D., chief of hepatology, stated that he had treated the 
Veteran for chronic active hepatitis B since July 1988.  In his 
opinion, it was likely that the Veteran contracted the hepatitis 
B virus in the early 1970's, while stationed in Southeast Asia 
with the Air Force.  The physician based his opinion on the 
history provided by the Veteran, the time period in which he was 
stationed in Southeast Asia, a liver biopsy showing cirrhosis, 
and the fact that hepatitis B was prevalent in Southeast Asia in 
the early 1970s.

Finally, the Board notes that the Veteran was afforded both a DRO 
hearing and a hearing before the undersigned Veterans Law Judge.  
During both hearings he testified that within a year after 
discharge from active service, he was informed by the Red Cross 
after donating blood that he had hepatitis.  He was told by 
doctors that there was no treatment available for the hepatitis 
until 1980 when he had a flare-up and a physician put him on 
experimental medication.  The Veteran further testified that he 
never used intravenous drugs, and his only risk factor was 
unprotected sexual contact while stationed in Southeast Asia.  
Moreover, the Veteran stated that his private physician told him 
that hepatitis B was endemic in Southeast Asia and that it was 
the most likely place for the Veteran to have contracted the 
disease.  

The Board has found the Veteran's testimony to be credible.  
Moreover, the medical evidence addressing the etiology of the 
Veteran's hepatitis B supports the claim.  Therefore, the Board 
concludes that the preponderance of the evidence supports the 
claim.  Accordingly, service connection is in order for the 
Veteran's hepatitis B.


ORDER

New and material evidence having been presented, reopening of the 
claim for service connection for hepatitis B is granted.

Entitlement to service connection for hepatitis B is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


